       Case 1:19-cv-11391-ADB Document 34 Filed 10/22/19 Page 1 of 1



                                          October 22, 2019



                   United States District Court

                  District Court of Massachusetts



Case# 19-CV-11391

DeNicola v. Cheryl P. Potter et, al.



I, John DeNicola, Pro Se, am asking the honorable court to waive
all Pacer fees associated with case# 19-CV-11391 from June 24,
2019 until the close of the case. I, respectfully ask this of
the court as they have already ruled on indigent status of this
case. I, John DeNicola, Pro Se, ask that the court also, grant
an extension on payment on my Pacer and Electronic Filing
accounts until the honorable court rules on this motion.




Thank You,
John DeNicola Pro Se
344 Plain Street
Marshfield, Ma. 02050
jdblankspace@comcast.net
